

117 HR 3508 IH: To designate the facility of the United States Postal Service located at 39 West Main Street, in Honeoye Falls, New York, as the “CW4 Christian J. Koch Memorial Post Office”.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3508IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Jacobs of New York (for himself, Mr. Morelle, Ms. Tenney, Mrs. Carolyn B. Maloney of New York, Ms. Stefanik, Mr. Garbarino, Mr. Zeldin, Mr. Espaillat, Mr. Reed, and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 39 West Main Street, in Honeoye Falls, New York, as the CW4 Christian J. Koch Memorial Post Office.1.Christian Koch Memorial Post Office(a)DesignationThe facility of the United States Postal Service located at 39 West Main Street, in Honeoye Falls, New York, shall be known and designated as the CW4 Christian J. Koch Memorial Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the CW4 Christian J. Koch Memorial Post Office.